Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 8-21 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.



35 USC § 101


Claims 16-20 are directed to a “computer-readable storage medium having computer-executable instructions stored thereupon.”  According the Applicant’s specification, “In some examples, a machine-accessible medium may refer to any storage device used for storing data accessible by a computer. Examples of a machine-computer-readable storage medium will be interpreted to only include non-transitory and tangible media as recited in the specification (see [0075], [0094], [0111]).  The claimed computer-readable storage medium will not be interpreted to include any form of intangible transmission media such as acoustic, light waves, signals, carrier waves, or other propagation medium.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6, 8-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., US 2014/0309841 (hereinafter Hara) in view of Nehmadi et al., US 2018/0232947 (hereinafter Nehmadi).

For claim 1, Hara teaches a system comprising: 
one or more processors; and 
one or more computer readable storage media communicatively coupled to the one or more processors and storing instructions that are executable by the one or more processors to: 
receive at a first time a first sensor dataset representing an environment (see [0024] – [0025], “shape detector...measure the presence/absence of objects”, [0029], “object detection by the shape detector 2 during a predetermined time” wherein first predetermined time represents a first time); 
segment the first sensor dataset (see [0024] – [0025], [0038] – [0039], “mobile system first uses the shape detector 2 to measure three-dimensional shapes of objects present around the vehicle "v" (these objects include both of stationary ones and moving ones),” and acquire the shape data,” [0051], “the shape of the stationary object,” [0068], “a plurality of sets of shape data that have each been measured by each of the shape detectors 2 mounted on the plurality of vehicles "v" at the different time of day during a predetermined time are used for the system to determine whether objects are stationary ones or moving ones” 
associate the segmented first sensor dataset with a voxel space comprising a plurality of voxels (see [0024], “closed regions of a cubic form that are obtained by dividing the three-dimensional space by three-dimensional voxels of predetermined dimensions are used as the set regions”, [0029], “object detection” by sensor/detector “for each of the determined regions...voxel” where objects detected are placed in a voxel space represent associating first sensor dataset with a voxel space); 
update one or more counters associated with the plurality of voxels, based at least in part on the segmented first sensor dataset (see [0027], “counting calculation section” where “calculating, for each of the set regions...the number of times the shape detector 2 has measured and detected the presence/absence of at least one object”); 
receive at one or more additional times one or more additional sensor datasets representing the environment (see [0027] - [0029], shape detector taking measurements a “number of times” at “different time of day” occuring “during a predetermined time (a time interval from the current time of day to the immediately previous time)”);
 segment the one or more additional sensor datasets (see [0024] – [0025], [0027] – [0029], shape detector “detecting shapes” of objects represents segmenting additional sensor data); 
associate the one or more additional segmented sensor datasets with the voxel space (see [0024] – [0029], “object detection” by sensor/detector “for each of the determined regions...voxel” for each new region detected); 
update the one or more counters, based at least in part on the one or more additional segmented sensor datasets (see Fig. 2, [0027] – [0029], “counting calculation section” measures “the number of times the shape detector 2 has measured and detected the presence/absence of at least one object at the different time of day (i.e., the measurement count), and the number of times the shape detector 2 has actually detected at least one object in each of the set regions during the measurements (i.e., the detection count)” where counting of object(s) during “different time of day” represents updating of counter for the voxel space); and 
update a map comprising the voxel space based at least in part on the one or more counters meeting or exceeding a first threshold (see Fig. 2, [0033] – [0035], “map data is appropriately updated according to particular determination results”, [0047], “a value of the detection count/measurement count, and this value may be hereinafter termed the ‘occupancy score’ ” and “If the occupancy score is equal to or greater than a predetermined threshold value” object is determined to be stationary or dynamic or empty, [0050] – [0054] and system updates objects within regions “set in the map” based on updated counter measurements). 

segment the first sensor dataset according to a plurality of classifications into a segmented first sensor dataset, the plurality of classifications comprising one or more vehicles, a pedestrian, or a cyclist” (see Fig. 17, [0053], [0080], “allowing POI selection is provided through an object classification algorithm at S632, either through supervised or unsupervised classifier”, [0099], [0159] - [0166], “Cars, pedestrians, cyclists and other objects may be localized by object detection...instances of known objects may be further classified...entire scene may be classified”).  Nehmadi also teaches “segment the one or more additional sensor datasets according to the plurality of classifications into one or more additional segmented sensor datasets” (see Fig. 17, [0053], [0080], “allowing POI selection is provided through an object classification algorithm at S632, either through supervised or unsupervised classifier”, [0099], [0159] - [0166], “Cars, pedestrians, cyclists and other objects may be localized by object detection...instances of known objects may be further classified...entire scene may be classified”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Hara with the teachings of Nehmadi because mapping of various objects aids an autonomous vehicle in navigating around the various detected objects (see Nehmadi, [0003], [0052] – [0053]).

For claim 9, Hara teaches a method comprising: 
receiving a first sensor dataset representing an environment from one or more sensors (see [0024] – [0025], “shape detector...measure the during a predetermined time” wherein first predetermined time represents a first time); 
segmenting the first sensor dataset (see [0024] – [0025], [0038] – [0039], “mobile system first uses the shape detector 2 to measure three-dimensional shapes of objects present around the vehicle "v" (these objects include both of stationary ones and moving ones),” and acquire the shape data,” [0051], “the shape of the stationary object,” [0068], “a plurality of sets of shape data that have each been measured by each of the shape detectors 2 mounted on the plurality of vehicles "v" at the different time of day during a predetermined time are used for the system to determine whether objects are stationary ones or moving ones” where objects associated as stationary or moving represents segmenting according to a classification); 
associating the first segmented sensor dataset with a voxel space comprising a plurality of voxels (see [0024], “closed regions of a cubic form that are obtained by dividing the three-dimensional space by three-dimensional voxels of predetermined dimensions are used as the set regions”, [0029], “object detection” by sensor/detector “for each of the determined regions...voxel” where objects detected are placed in a voxel space represent associating first sensor dataset with a voxel space); 
updating an occupancy state associated with the voxels, based at least in part on the first sensor dataset (see [0027], “counting calculation section” where number of times the shape detector 2 has measured and detected the presence/absence of at least one object”); 
receiving one or more additional sensor datasets representing the environment (see [0027] - [0029], shape detector taking measurements a “number of times” at “different time of day” occuring “during a predetermined time (a time interval from the current time of day to the immediately previous time)”); 
segmenting the one or more additional sensor datasets (see [0024] – [0025], [0027] – [0029], shape detector “detecting shapes” of objects represents segmenting additional sensor data); 
associating the one or more additional segmented sensor datasets with the voxel space (see [0024] – [0029], “object detection” by sensor/detector “for each of the determined regions...voxel” for each new region detected); 
updating an occupancy state associated with the voxels, based at least in part on the one or more additional sensor datasets (see Fig. 2, [0027] – [0029], “counting calculation section” measures “the number of times the shape detector 2 has measured and detected the presence/absence of at least one object at the different time of day (i.e., the measurement count), and the number of times the shape detector 2 has actually detected at least one object in each of the set regions during the measurements (i.e., the detection count)” where counting of object(s) during “different time of day” represents updating of counter for the voxel space, [0047], counting utilized in determining “occupancy score” associated with voxel); and 
value of the detection count/measurement count, and this value may be hereinafter termed the ‘occupancy score’ ” [0050] – [0054] and system updates objects within regions “set in the map” based on updated counter measurements and occupancy scores). 

Nehmadi teaches “segment the first sensor dataset according to a plurality of classifications into a segmented first sensor dataset, the plurality of classifications comprising one or more vehicles, a pedestrian, or a cyclist” (see Fig. 17, [0053], [0080], “allowing POI selection is provided through an object classification algorithm at S632, either through supervised or unsupervised classifier”, [0099], [0159] - [0166], “Cars, pedestrians, cyclists and other objects may be localized by object detection...instances of known objects may be further classified...entire scene may be classified”).  Nehmadi also teaches “segment the one or more additional sensor datasets according to the plurality of classifications into one or more additional segmented sensor datasets” (see Fig. 17, [0053], [0080], “allowing POI selection is provided through an object classification algorithm at S632, either through supervised or unsupervised classifier”, [0099], [0159] - [0166], “Cars, pedestrians, cyclists and other objects may be localized by object detection...instances of known objects may be further classified...entire scene may be classified”).  It would have been obvious to one 

For claim 16, Hara teaches a computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by a computer, cause the computer to: 
receive, from one or more sensors, a sensor first dataset representing an environment (see [0024] – [0025], “shape detector...measure the presence/absence of objects”, [0029], “object detection by the shape detector 2 during a predetermined time”); 
determine a presence of an object in the first sensor dataset (see [0024] – [0025], “shape detector (shape detection means) 2 is a device for detecting shapes” of objects in sensor data); 
associate the object (see [0024] – [0025], [0038] – [0039], “mobile system first uses the shape detector 2 to measure three-dimensional shapes of objects present around the vehicle "v" (these objects include both of stationary ones and moving ones),” and acquire the shape data,” [0051], “the shape of the stationary object,” [0068], “a plurality of sets of shape data that have each been measured by each of the shape detectors 2 mounted on the plurality of vehicles "v" at the different time of day during a predetermined time are used for the system to determine whether objects are stationary ones or moving ones” where 
associate, based at least in part on the associated object classification, the first sensor dataset with a voxel space comprising a plurality of voxels (see [0024], “closed regions of a cubic form that are obtained by dividing the three-dimensional space by three-dimensional voxels of predetermined dimensions are used as the set regions”, [0029], “object detection” by sensor/detector “for each of the determined regions...voxel” where objects detected are placed in a voxel space represent associating first sensor dataset with a voxel space); 
increment one or more counters associated with the plurality of voxels based at least in part on the object (see [0027], “counting calculation section” where “calculating, for each of the set regions...the number of times the shape detector 2 has measured and detected the presence/absence of at least one object”); 
update a map comprising the voxel space based on voxels having a counter greater than a threshold (see Fig. 2, [0033] – [0035], “map data is appropriately updated according to particular determination results”, [0047], “a value of the detection count/measurement count, and this value may be hereinafter termed the ‘occupancy score’ ” and “If the occupancy score is equal to or greater than a predetermined threshold value” object is determined to be stationary or dynamic or empty, [0050] – [0054] and system updates objects within regions “set in the map” based on updated counter measurements); and 
generate, based at least in part on the map as updated, one or more trajectories for maneuvering a vehicle (see [0031] – [0032], “autonomous travel of the vehicle” along “target path” based on updated map). 

Nehmadi teaches “associate the object with a classification as one or more of a plurality of classifications to define an associated object classification comprising one or more vehicles, a pedestrian, or a cyclist” (see Fig. 17, [0053], [0080], “allowing POI selection is provided through an object classification algorithm at S632, either through supervised or unsupervised classifier”, [0099], [0159] - [0166], “Cars, pedestrians, cyclists and other objects may be localized by object detection...instances of known objects may be further classified...entire scene may be classified”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Hara with the teachings of Nehmadi because mapping of various objects aids an autonomous vehicle in navigating around the various detected objects (see Nehmadi, [0003], [0052] – [0053]).


For claims 2 and 10, Hara teaches wherein: 
the instructions are further executable by the one or more processors to: 
remove from the segmented first sensor dataset and the one or more additional segmented sensor datasets data associated with a subset of the plurality of classifications (see [0047] - [0048], “If an object is determined to be occupancy score for the voxels each containing a moving object decreases relative to the above” due to updated sensor data, [0050] – [0054], update map based on sensor data to show region is now empty or free represents removing a sensor dataset,  [0024] – [0025], [0038] – [0039], and also when one of the detected shapes classified as either stationary or moving, dynamically changes from moving to stationary or from stationary to moving, then the object is removed from the original classification setting). 

For claims 3 and 11, Nehmadi teaches wherein segmenting the first sensor dataset and the one or more additional sensor datasets comprises: passing one or more sensor datasets as input into a machine learned model; and receiving, from the machine learned model, segmented sensor data (see [0053], “the processing and control system 210 is designed for executing Artificial Neural Networks, especially Deep Neural Networks (DNN), Convolutional Neural Networks, and the like, for fast and accurate execution of object detection, classification and semantic segmentation”).

For claim 5, Hara teaches wherein the instructions are further executable by the one or more processors to: 
segment a second sensor dataset of the one or more additional sensor datasets into a segmented second dataset (see [0024] – [0025], [0038] – [0039], objects include both of stationary ones and moving ones),” and acquire the shape data,” [0051], “the shape of the stationary object,” [0068], “a plurality of sets of shape data that have each been measured by each of the shape detectors 2 mounted on the plurality of vehicles "v" at the different time of day during a predetermined time are used for the system to determine whether objects are stationary ones or moving ones”); 
determine a first object in the second sensor dataset (see [0024] – [0027] where detecting same shape in second time of shape detection represents detecting the same first object in second sensor dataset); 
determine, based at least in part on the segmented second sensor dataset, the first object is a static object, the first object associated with a first classification (see [0024] – [0027], [0047] where additional second sensor data measured at a different “time” determines “whether the object is a stationary one or a moving one is determined” where stationary object represents static object); 
determine a first weight associated with the first object (see [0029], “conducts the calculation of the frequency of object detection, based on the operation count data (measurement count and detection count) that the vehicle "v" obtained during the predetermined time from the measuring means (the shape detector 2, the travel distance detector 3, and the operation count calculating section 9)” where calculated frequency of object represents a first weight, [0047] and “occupancy score” determined from detection count); 

determine, based at least in part on the segmented second sensor dataset, the second object is a dynamic object or a potentially dynamic object, the second object associated with a second classification (see [0024] – [0029], [0047], “whether at least one of the objects which were detected in the determined region is a stationary object or a moving object” and determining object “to be a moving object”); and 
determine a second weight associated with the second object, the second weight lower than the first weight (see [0029], “conducts the calculation of the frequency of object detection, based on the operation count data (measurement count and detection count) that the vehicle "v" obtained during the predetermined time from the measuring means (the shape detector 2, the travel distance detector 3, and the operation count calculating section 9)” where calculated frequency of object represents a second weight, [0047] – [0048], occupancy score associated with object “decreases” when moving from a voxel region, [0059], “a threshold value greater than that used in step S13 is preferably used for enhanced extraction accuracy of stationary objects” and where frequency of object determined from occupancy score is higher for stationary objects than for moving objects). 

semantic segmentation”).

For claim 8, Hara teaches the system of claim 1, wherein the instructions are further executable by the one or more processors to: 
receive a third sensor dataset of the one or more additional sensor datasets at a third time (see [0027] - [0029], shape detector taking measurements a “number of times” at “different time of day” occurring “during a predetermined time (a time interval from the current time of day to the immediately previous time)” represents receiving third sensor dataset at third time interval of the day);
segment the third sensor dataset according to the plurality of classifications (see [0024] – [0025], [0038] – [0039], “mobile system first uses the shape detector 2 to measure three-dimensional shapes of objects present around the vehicle "v" (these objects include both of stationary ones and moving ones),” and acquire the shape data,” [0051], “the shape of the stationary object,” [0068], “a plurality of sets of shape data that have each been measured by each of the shape detectors 2 mounted on the plurality of vehicles "v" at the different whether objects are stationary ones or moving ones”); 
create a subset of sensor data by removing, from the third sensor dataset, data associated with a subset of the classifications (see [0048] – [0049], “occupancy score for the voxels each containing a moving object decreases relative” and “For the voxel through which the moving object "m" has moved, on the other hand, because the three-dimensional shape "d" is measured only at either of the time t-1 and the time "t", the occupancy score decreases, so in process step S13, the object is determined to be a moving one” where voxel region with removed moving object represents created subset of data, [0024] – [0025], [0038] – [0039], and also when one of the detected shapes classified as either stationary or moving, dynamically changes from moving to stationary or from stationary to moving, then the object is removed from the original classification setting); and 
localize an autonomous vehicle based at least in part on the map and the subset of sensor data (see [0031], “localizer (localizing means) 5 is a section that executes the process of localizing the vehicle "v" by matching the region that the determining section 4 determined to have at least one stationary object therein (i.e., the shape of the stationary object that the vehicle "v" measured), to the region that was set in map data (described later) of a second storage device 10b as the region in which the stationary object is present”). 


detecting a sensed object in the first sensor dataset (see [0024] – [0025], “shape detector (shape detection means) 2 is a device for detecting shapes of buildings, trees, terrains (e.g., hills and cliffs), and other stationary objects present around the vehicle "v", and shapes of other peripheral vehicles, pedestrians, bicycles, grit and dust, fallen leaves, animals, and other movable objects (e.g., tables, chairs, and planters) present around the vehicle” where detection of shapes represents classifications); and 
classifying the sensed object as one of the subset of the plurality of classifications (see [0024] – [0025], [0038] – [0039], “mobile system first uses the shape detector 2 to measure three-dimensional shapes of objects present around the vehicle "v" (these objects include both of stationary ones and moving ones),” and acquire the shape data,” [0051], “the shape of the stationary object,” [0068], “a plurality of sets of shape data that have each been measured by each of the shape detectors 2 mounted on the plurality of vehicles "v" at the different time of day during a predetermined time are used for the system to determine whether objects are stationary ones or moving ones”). 

For claim 13, Hara teaches the method of claim 10, further comprising: 
associating a first weight with the subset of the plurality of classifications (see [0029], “conducts the calculation of the frequency of object detection, based 
associating a second weight with a remainder of the classifications, the second weight greater than the first weight (see [0029], “conducts the calculation of the frequency of object detection, based on the operation count data (measurement count and detection count) that the vehicle "v" obtained during the predetermined time from the measuring means (the shape detector 2, the travel distance detector 3, and the operation count calculating section 9)” where calculated frequency of object represents a first weight, [0047] – [0048], occupancy score associated with object “decreases” when moving from a voxel region, [0059], “a threshold value greater than that used in step S13 is preferably used for enhanced extraction accuracy of stationary objects” and where frequency of object determined from occupancy score is higher for stationary objects, second weight than for moving objects, first weight). 

For claim 15, Hara teaches the method of claim 9, further comprising: 
determining one or more of a position or an orientation of a vehicle based at least in part on the map (see [0031], “localizing the vehicle” within the map); 
generating, based on the one or more of the position or the orientation of the vehicle, one or more trajectories for maneuvering the vehicle (see [0032], 
maneuvering the vehicle based at least in part on the one or more trajectories (see [0031] – [0032], maneuvering on a “predefined target path” or trajectory). 

For claim 17, Hara teaches the computer-readable storage medium of claim 16, wherein the instructions further cause the computer to: 
determine the presence of the object in one or more voxels at one or more subsequent times (see [0027] - [0029], shape detector taking measurements a “number of times” at “different time of day” occuring “during a predetermined time (a time interval from the current time of day to the immediately previous time)” of object within associated voxel); 
determine an object track of the object (see [0037], “Highly accurate localization can therefore be realized, even in a traveling environment with moving objects existing therein” tracking moving objects within updated map); and 
maneuver the vehicle based at least in part on the object track (see [0031] – [0032], [0037] – [0038], “measure three-dimensional shapes of objects present around the vehicle "v" (these objects include both of stationary ones and moving ones), and acquire the shape data, and also uses the travel distance detector 3 to measure a travel distance of the vehicle "v" and acquire the travel distance data,” [0062], “conducting highly accurate localization even under a traveling 

For claim 19, Hara teaches the computer-readable storage medium of claim 16, wherein the plurality of classifications comprises one or more of a vehicle, a pedestrian, or a cyclist (see [0024] – [0025], “shape detector (shape detection means) 2 is a device for detecting shapes of buildings, trees, terrains (e.g., hills and cliffs), and other stationary objects present around the vehicle "v", and shapes of other peripheral vehicles, pedestrians, bicycles, grit and dust, fallen leaves, animals, and other movable objects (e.g., tables, chairs, and planters) present around the vehicle” where detection of shapes represents classifications), and wherein the instructions further cause the computer to: 
associate a weight with the classification (see [0024] – [0029], “calculation of the frequency of object detection” represents weight with the classification); 
associate the weight with the map (see [0024] – [0029], [0031], objects updated on map data); and 
associate the classification of the object with the map, wherein the weight is greater for static objects and lower for dynamic objects (see [0029], “conducts the calculation of the frequency of object detection, based on the operation count data (measurement count and detection count) that the vehicle "v" obtained during the predetermined time from the measuring means (the shape detector 2, the travel distance detector 3, and the operation count calculating section 9)” where calculated frequency of object represents a second weight, [0047] – threshold value greater than that used in step S13 is preferably used for enhanced extraction accuracy of stationary objects” and where frequency of object determined from occupancy score is higher for stationary objects than for moving objects). 

For claim 20, Hara teaches the computer-readable storage medium of claim 16, wherein the one or more sensors comprise one or more of a LIDAR sensor, a RADAR sensor, a SONAR sensor, or an image sensor (see [0025], “shape detector 2 can be, for example, a laser range scanner, a stereo camera, or a time-of-flight (TOF) distance image camera” representing one or more imagers).

For claim 21, Hara teaches 
segmenting the first sensor dataset according to the plurality of classifications comprises determining segmentation information (see [0024] – [0025], [0038] – [0039], “mobile system first uses the shape detector 2 to measure three-dimensional shapes of objects present around the vehicle "v" (these objects include both of stationary ones and moving ones),” and acquire the shape data,” [0051], “the shape of the stationary object,” [0068], “a plurality of sets of shape data that have each been measured by each of the shape detectors 2 mounted on the plurality of vehicles "v" at the different time of day during a predetermined time are used for the system to determine whether objects are stationary ones or moving ones” where objects associated as stationary or moving represents information); and
associating the first sensor dataset with the voxel space comprising the plurality of voxels comprises associating the segmentation information with a portion of the first sensor dataset associated with the voxel space (see [0024], “closed regions of a cubic form that are obtained by dividing the three-dimensional space by three-dimensional voxels of predetermined dimensions are used as the set regions”, [0029], “object detection” by sensor/detector “for each of the determined regions...voxel” where objects detected are placed in a voxel space represent associating first sensor dataset with a voxel space).


Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hara et al., US 2014/0309841 (hereinafter Hara) and Nehmadi et al., US 2018/0232947 (hereinafter Nehmadi) and further in view of Hatfield et al., US 6,102,864 (hereinafter Hatfield).


For claim 4, Hatfield teaches the system of claim 1, wherein the instructions are further executable by the one or more processors to: raycast the one or more additional datasets into the voxels as one or more rays (see Fig. 9, col. 9 line 43 – col. 10 line 6, “ray-casting technique which are incorporated in the host computer and comprise a three-dimensional data memory 70 for storing slice voxel are stored at the address of that voxel”, col. 11 lines 10-60, “”the data value in each data voxel is projected (step 86) through an associated ray to impinge upon an image plane in one pixel thereof); determine one or more pass-through voxels though which the one or more rays pass (see col. 11 lines 10-60, “As the ray passes through each scan plane, a data value is assigned to the ray at that point”); update the one or more counters associated with the pass-through voxels (see col. 11 lines 10-60, “respective data value is ordered in a median table and/or added to the sum of previous data values, and a voxel counter is incremented”); and determine the one or more counters associated with the pass-through voxels do not meet or exceed a second threshold (see col. 10 line 57 – col. 11 line 60, “projected pixel values along a given cast ray have multiple peaks above a predetermined detection threshold” where value that does not meet detection threshold represents not meeting second threshold ); and associate the one or more pass-through voxels as non-occupied voxels (see col. 10 line 57 – col. 11 line 60, where ray pass counter that does not meet detection threshold deemed non-occupied voxel).   It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Hara and Nehmadi with the teachings of Hatfield to provide for imaging or mapping of moving objects through a three dimensional volume (see Hatfield, col. 1 lines 10-31, col. 10 line 57 – col. 11 line 60).


receive at a second time a second sensor dataset representing the environment (see [0027] - [0029], shape detector taking measurements a “number of times” at “different time of day” occuring “during a predetermined time (a time interval from the current time of day to the immediately previous time)” where second sensor dataset taken a second time interval); 
associate the second sensor dataset with the voxels (see [0024] – [0029], “object detection” by sensor/detector “for each of the determined regions...voxel” for each new region detected).

Hatfield teaches raycast, as one or more rays, the second sensor dataset into the voxels (see Fig. 9, col. 9 line 43 – col. 10 line 6, “ray-casting technique which are incorporated in the host computer and comprise a three-dimensional data memory 70 for storing slice data as received at a data input 70a from cine memory 28 (FIG. 2). The data associated with each object voxel are stored at the address of that voxel”, col. 11 lines 10-60, “”the data value in each data voxel is projected (step 86) through an associated ray to impinge upon an image plane in one pixel thereof); determine one or more pass-through voxels, the pass-through voxels comprising the voxels through which the one or more rays pass (see col. 11 lines 10-60, “As the ray passes through each scan plane, a data value is assigned to the ray at that point”).  It would have been obvious to one skilled in 

The combination teaches decrement the one or more counters associated with the pass-through voxels (see Hara, [0029], “conducts the calculation of the frequency of object detection, based on the operation count data (measurement count and detection count) that the vehicle "v" obtained during the predetermined time from the measuring means (the shape detector 2, the travel distance detector 3, and the operation count calculating section 9)” where calculated frequency of object represents a second weight, [0047] – [0048], occupancy score associated with object “decreases” when moving from a voxel region; Hatfield, see col. 11 lines 10-60, “respective data value is ordered in a median table and/or added to the sum of previous data values, and a voxel counter, pass through object associated with count); and remove from the map data associated with voxels having a counter that does not meet or exceed a second threshold (see Hara, [0047] - [0048], “If an object is determined to be absent, the region is determined to be a free space” and “determination in each voxel, the determining section 4 refers to the operation count data” and where “occupancy score for the voxels each containing a moving object decreases relative to the above” due to updated sensor data, [0050] – [0054], update map based on sensor data to show region is now empty or free represents removing a sensor dataset). 


Response to Arguments

Applicant’s arguments with respect to claim(s) rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENSEN HU/Primary Examiner, Art Unit 2169